Citation Nr: 1422520	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-17 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1986 to December 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran was scheduled to appear at a videoconference hearing before a Veterans Law Judge in May 2014; however, he failed to appear.  He subsequently submitted a statement withdrawing his hearing request and requesting that his case proceed on the evidence already of record.  See 38 C.F.R. § 20.704(d), (e).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran's bilateral hearing loss, which existed prior to his period of active duty service, increased in severity during active military service and the increase was not clearly and unmistakably due to the natural progression of the condition.


CONCLUSION OF LAW

The criteria for service-connected aggravation of bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Where the pre-service disability underwent an increase in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b) .

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran contends that his in-service exposure to hazardous noise caused or aggravated his current bilateral hearing loss disability.  See June 2011 VA Audiology Examination (diagnosing severe high frequency sensorineural hearing loss bilaterally and reflecting audiometric threshold results that establish a bilateral hearing loss disability for VA purposes).  The Veteran's DD 214 lists his occupation during service as a systems maintenance technician and additionally notes that he underwent aviation structural mechanic training, thereby confirming his assertion of exposure to in-service acoustic trauma from aircraft engine noise.  See Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010). 

The evidence shows that bilateral hearing loss pre-existed the Veteran's military service.  Specifically, on his September 1986 enlistment examination, audiological testing reflects puretone thresholds at 500, 1000, 2000, 3000, or 4000 Hertz as 10 dB, 0 dB, 0 dB, 20 dB, and 50 dB, respectively, for the right ear and 5 dB, 5 dB, 10 dB, 20 dB, and 55 dB on the left.  

As bilateral hearing loss was noted at the time of the Veteran's entry onto active duty, he is not presumed to be in sound condition.  See 38 U.S.C.A. § 1111.  Thus, the relevant inquiry is whether his condition increased in severity during his active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

On his October 1990 separation examination, audiological testing reflects puretone thresholds for the right ear at 500, 1000, 2000, 3000, or 4000 Hertz as 5, 10, 10, 25, and 50 dB, respectively, and 5, 10, 15, 20, and 55 dB on the left.  The examiner noted bilateral high frequency hearing loss.  

The threshold shifts evident between the September 1986 examination and the October 1990 examination - specifically upward shifts bilaterally at 1000 Hz. and 2000 Hz - evidence decreased hearing acuity during active duty.  See Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991) (holding that the presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.).  As his service treatment records (STRs) establish an increase in severity of his pre-existing bilateral hearing loss, clear and unmistakable evidence is required to rebut the presumption that his disability was aggravated by his active service.  See 38 C.F.R. § 3.306(b).

The June 2011 VA Audiology Examination does not constitute clear and unmistakable evidence that the increase in disability was due to the natural progression of the disease.  See 38 C.F.R. § 3.306(a), (b); Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (stating that the clear and unmistakable evidentiary standard is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable").  See also Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Rather, the examiner provided insufficient rationale for the conclusion that "it is not likely the hearing loss is the result of noise exposure in the military," stating only that the Veteran's hearing loss underwent "no significant change" from September 1986 to October 1990, without addressing the threshold shifts in the respective audiograms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from its reasoning).  Thus, the opinion disassociating his hearing loss from in-service noise exposure is insufficient to rebut the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

As there is no clear and unmistakable evidence of record to rebut the presumption of aggravation, service connection for bilateral hearing loss, based upon aggravation in service, is warranted.


ORDER

Service connection for bilateral hearing loss, based upon aggravation in service, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


